DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 9 of the response, filed 10/11/2021, with respect to the objections to the drawings, specification, and claims, have been fully considered and are persuasive.  The informalities have been removed from the drawings, specification, and claims; therefore, the objections to the drawings, specification, and claims have been withdrawn. 
Applicant’s arguments, see Pages 10-12 of the response, filed 10/11/2021, with respect to the rejection(s) under 35 U.S.C. §103, have been fully considered and are persuasive.  The combination of Parmeter and Brunner fails to disclose each and every limitation of the claimed invention.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patil (US Publication No: 2017/0241424) and Chen (US Publication No: 2007/0280825).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil (US Publication No: 2017/0241424) in view of Chen (US Publication No: 2007/0280825).
Regarding Claim 1: Patil discloses a well pump assembly (Figure 1, No. 11). The assembly comprises a pump (15) having a housing (Figure 2, No. 21) with a longitudinal axis; a shaft (Figure 2, No. 23) extending through the housing on the axis (Figures 1-2); a plurality of diffusers (27) fixed in the housing against rotation, each of the diffusers having diffuser passages (31) extending from a diffuser inlet to a diffuser outlet (Figure 2), each of the diffusers having a diffuser bore through which the shaft extends (Figure 2); and an impeller (41) located between each of the diffusers (Figure 2), the impeller having impeller passages (43) extending from an impeller inlet to an impeller outlet (Figure 2), the impeller having an impeller hub (59) with an impeller hub bore through which the shaft extends (Figure 2).  Patil, however, fails to disclose the shaft having at least one shaft drive flank integrally formed thereon and extending substantially a length of the shaft and the impeller hub bore having at least one impeller drive flank 
Chen teaches an impeller (Figures 1-6, No. 10) for a pump, the impeller comprising a shaft (20), wherein the shaft has at least one drive flank (Figure 8, see below) integrally formed thereon and extending substantially a length of the shaft (Figures 1-6) and the impeller hub bore having at least one impeller drive flank (see below) integrally formed therein that is in flush contact with the shaft drive flank to impart rotation to the impeller (Figure 8).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Impeller Drive Flanks)][AltContent: textbox (Shaft Drive Flanks)]
    PNG
    media_image1.png
    375
    422
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the shaft and impeller drive flanks of the impeller of Chen in for the key and slot of the pump of Patil.  Both the drive flanks and the key and slot are known elements for transferring rotation from shafts to impellers, 
Regarding Claim 2: Patil, as modified by Chen, discloses the pump assembly according to Claim 1, wherein the at least one shaft drive flank comprises a plurality of shaft drive flanks symmetrically arranged around an exterior of the shaft (Chen: Figures 7-8).
Regarding Claim 3: Patil, as modified by Chen, discloses the pump assembly according to Claim 1, wherein the at least one shaft drive flank comprises two of the shaft drive flanks on opposite sides of the shaft and parallel with each other (Chen: Figures 7-8).
Regarding Claim 4: Patil, as modified by Chen, discloses the pump assembly according to Claim 1, wherein the at least one impeller drive flank comprises at least six of the impeller drive flanks symmetrically arranged around the impeller hub bore and joining each other (Chen: Figures 7-8).
Regarding Claim 7: Patil, as modified by Chen, discloses the pump assembly according to Claim 1, further comprising spacer rings through which the shaft extends, the spacer rings being positioned between and in abutment with the impeller hub, each of the spacer rings having a bore through which the shaft passes, the bore in the each of the 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Spacer Rings)]
    PNG
    media_image2.png
    563
    562
    media_image2.png
    Greyscale

Regarding Claim 8: Patil, as modified by Chen, discloses the pump assembly according to Claim 1, further comprising a shaft coupling (Chen: Figure 6, No. 11) on a driven end of the shaft, the shaft coupling having a coupling bore with at least one coupling drive flank that mates with the shaft drive flank (Chen: Figures 1-4 & 7-8).
Regarding Claim 9: Patil, as modified by Chen, discloses the pump assembly according to Claim 1, wherein an exterior of the impeller hub is cylindrical and in rotating, sliding contact with the diffuser bore in one of the diffusers (Patil: Figures 2-4).
Regarding Claim 10: Patil discloses a well pump assembly (Figure 1, No. 11). The assembly comprises a pump (15) having a housing (Figure 2, No. 21) with a longitudinal axis; a shaft (Figure 2, No. 23) extending through the housing on the axis (Figures 1-2); a plurality of diffusers (27) fixed in the housing against rotation, each of the diffusers having diffuser passages (31) extending from a diffuser inlet to a diffuser outlet (Figure 2), each of the diffusers having a diffuser bore through which the shaft passes but does not contact (Figure 2 – shaft contacts sealing rings, not the diffuser bores); and an impeller (41) located between each of the diffusers (Figure 2), the impeller having impeller passages (43) extending from an impeller inlet to an impeller outlet (Figure 2), the impeller having an impeller hub (59) with an impeller hub bore through which the shaft extends (Figure 2).  Patil, however, fails to disclose the shaft having at least one shaft drive flank extending substantially a length of the shaft, wherein a line normal to a midpoint of the shaft drive flank passes through the axis, and the impeller hub bore having at least one impeller drive flank integrally formed therein that mates with the shaft drive flank to impart rotation to the impeller, wherein a line normal to a midpoint of the impeller drive flank passes through the axis.
Chen teaches an impeller (Figures 1-6, No. 10) for a pump, the impeller comprising a shaft (20), wherein the shaft has at least one drive flank (Figure 8, see above) extending substantially a length of the shaft (Figures 1-6), wherein a line normal to a midpoint of the shaft drive flank passes through a longitudinal axis (Figures 6-8), and the impeller hub bore having at least one impeller drive flank (see above) integrally formed therein that mates with the shaft drive flank to impart rotation to the impeller 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the shaft and impeller drive flanks of the impeller of Chen in for the key and slot of the pump of Patil.  Both the drive flanks and the key and slot are known elements for transferring rotation from shafts to impellers, and substituting the drive flanks of Chen in for the key and slot of Patil still results in the shaft transmitting rotation to the impeller, thus allowing the shaft and impeller to rotate together (Paragraph [0020]; Paragraph [0023], Lines 6-8).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the shaft and impeller drive flanks of the impeller of Chen in for the key and slot of the pump of Patil.
Regarding Claim 11: Patil, as modified by Chen, discloses the pump assembly according to Claim 10, wherein the impeller hub has a cylindrical exterior with a wall thickness measured between the impeller drive flank and the cylindrical exterior; the wall thickness between the impeller drive flank and the cylindrical exterior is greatest at the midpoint of the impeller drive flank; and the wall thickness between the impeller drive flank and the cylindrical exterior is least at ends of the impeller drive flank (Chen: Figures 7-8).
Regarding Claim 12: Patil, as modified by Chen, discloses the pump assembly according to Claim 10, wherein the at least one impeller drive flank comprises two flat surfaces formed on opposite sides of the impeller hub bore, the flat surfaces being parallel with each other (Chen: Figures 7-8).
Regarding Claim 13: Patil, as modified by Chen, discloses the pump assembly according to Claim 10, wherein the at least one impeller drive flank comprises six flat surfaces, defining a hexagonal configuration for the impeller hub bore (Chen: Figures 7-8).
Regarding Claim 16: Patil discloses a well pump assembly (Figure 1, No. 11). The assembly comprises a pump (15) having a housing (Figure 2, No. 21) with a longitudinal axis; a shaft (Figure 2, No. 23) extending through the housing on the axis (Figures 1-2); a plurality of diffusers (27) fixed in the housing against rotation, each of the diffusers having diffuser passages (31) extending from a diffuser inlet to a diffuser outlet (Figure 2), each of the diffusers having a diffuser bore through which the shaft passes but does not contact (Figure 2 – shaft contacts sealing rings, not the diffuser bores); and a plurality of impellers (41), each of the impellers being located between each of the diffusers (Figure 2), each of the impellers having impeller passages (43) extending from an impeller inlet to an impeller outlet (Figure 2), the impeller having an impeller hub (59) with an impeller hub bore through which the shaft extends (Figure 2).  Patil, however, fails to disclose the shaft having a plurality of shaft drive flanks extending substantially a length of the shaft and symmetrically arranged on the shaft, and the impeller hub bore having a plurality of impeller drive flanks, each of the impeller drive flanks being in flush contact with one of the shaft drive flanks.
Chen teaches an impeller (Figures 1-6, No. 10) for a pump, the impeller comprising a shaft (20), wherein the shaft has a plurality of drive flanks (Figure 8, see above) extending substantially a length of the shaft and symmetrically arranged on the shaft (Figures 1-6) and the impeller hub bore having a plurality of impeller drive flanks 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the shaft and impeller drive flanks of the impeller of Chen in for the key and slot of the pump of Patil.  Both the drive flanks and the key and slot are known elements for transferring rotation from shafts to impellers, and substituting the drive flanks of Chen in for the key and slot of Patil still results in the shaft transmitting rotation to the impeller, thus allowing the shaft and impeller to rotate together (Paragraph [0020]; Paragraph [0023], Lines 6-8).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the shaft and impeller drive flanks of the impeller of Chen in for the key and slot of the pump of Patil.
Regarding Claim 17: Patil, as modified by Chen, discloses the pump assembly according to Claim 16, wherein the shaft drive flanks are flat, on opposite sides of the shaft, and parallel with each other (Chen: Figures 7-8).
Regarding Claim 18: Patil, as modified by Chen, discloses the pump assembly according to Claim 16, wherein the shaft drive flanks comprise six flat surfaces symmetrically arranged around the shaft and joining each other (Chen: Figures 7-8).
Claims 5, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil and Chen as applied to Claims 1, 10, and 17, respectively, above, and further in view of Buse (US Patent No: 4,767,277).
Regarding Claim 5: Patil, as modified by Chen, discloses the pump assembly according to Claim 1; however, Patil fails to disclose the at least one impeller drive flank comprising three involute curved surfaces that join each other.
 Buse teaches an impeller (Figure 1, No. 10) comprising impeller drive flanks (14), wherein the drive flanks comprise three involute curved surfaces that join each other (Figure 1; Column 1, Lines 45-47).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the three involute curved surface drive flanks that join each other of Buse in for the at least one impeller drive flank of Patil, as modified by Chen.  Both the straight surface and curved surface drive flanks are known elements, and substituting in the drive flanks of Buse in for the drive flanks of Patil, as modified by Chen, still results in the impeller bore receiving and mating with a shaft to rotate the impeller (Buse: Column 1, Lines 18-20).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the three involute curved surface drive flanks that join each other of Buse in for the at least one impeller drive flank of Patil, as modified by Chen.
Regarding Claim 14: Patil, as modified by Chen, discloses the pump assembly according to Claim 10; however, Patil fails to disclose the at least one impeller drive flank comprising three involute, curved surfaces formed in the impeller hub bore; and each of the curved surfaces having a radial center point that is offset from the axis.
Buse teaches an impeller (Figure 1, No. 10) comprising impeller drive flanks (14), wherein the drive flanks comprise three involute curved surfaces formed in an impeller 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the three involute curved surface drive flanks that join each other of Buse in for the at least one impeller drive flank of Patil, as modified by Chen.  Both the straight surface and curved surface drive flanks are known elements, and substituting in the drive flanks of Buse in for the drive flanks of Patil, as modified by Chen, still results in the impeller bore receiving and mating with a shaft to rotate the impeller (Buse: Column 1, Lines 18-20). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the three involute curved surface drive flanks that join each other of Buse in for the at least one impeller drive flank of Patil, as modified by Chen.
Regarding Claim 19: Patil, as modified by Chen, discloses the pump assembly according to Claim 17; however, Patil fails to disclose the shaft drive flanks comprise three involute curved surfaces that join each other.
Buse teaches an impeller (Figure 1, No. 10) comprising drive flanks (14) which mate with drive flanks of a shaft (Column 1, Lines 18-20), wherein the drive flanks of the impeller and shaft comprise three involute curved surfaces that join each other (Figure 1; Column 1, Lines 45-47).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the three involute curved surface drive flanks that join each other of Buse in for the at least one shaft drive flank of Patil, as modified by Chen.  Both the straight surface and curved surface drive flanks are known .
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil and Chen as applied to Claims 1 and 10, respectively, above, and further in view of Marx (US
Patent No: 6,488,466).
Regarding Claim 6: Patil, as modified by Chen, discloses the pump assembly according to Claim 1; however, Patil fails to disclose the at least one impeller drive flank comprising a single flat surface asymmetrically formed in the impeller hub bore.
Marx teaches an impeller (Figures 3-4) comprising an impeller drive flank (31) comprising a single flat surface asymmetrically formed in an impeller hub bore (32) (Figure 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the single flat surface drive flank of Marx in for the at least one impeller drive flank of Patil, as modified by Chen. Both drive flanks are known elements, and substituting in the drive flank of Marx in for the drive flanks of Patil, as modified by Chen, still results in a shaft being received in and mating with the impeller to rotate the impeller (Marx: Figure 4, No. 27; Column 4, Lines 54-58).  Therefore, before the effective filing date of the claimed invention, it would have 
Regarding Claim 15: Patil, as modified by Chen, discloses the pump assembly according to Claim 10; however, Patil fails to disclose the impeller drive flank comprises a single flat surface formed on one side of the impeller hub bore.
Marx teaches an impeller (Figures 3-4) comprising an impeller drive flank (31) comprising a single flat surface asymmetrically formed on one side of an impeller hub bore (32) (Figure 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the single flat surface drive flank of Marx in for the at least one impeller drive flank of Patil, as modified by Chen.  Both drive flanks are known elements, and substituting in the drive flank of Marx in for the drive flanks of Patil, as modified by Chen, still results in a shaft being received in and mating with the impeller to rotate the impeller (Marx: Figure 4, No. 27; Column 4, Lines 54-58). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the drive flank of Marx in for the at least one impeller drive flank of Patil, as modified by Chen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745